                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JENNIFER GALLOWAY,

               Petitioner,

v.                                                   Case No. 8:19-mc-5-T-36AEP

MATT MARTORELLO, et al.,

               Respondents.
                                            /

                                           ORDER

       This cause came before the Court for a telephonic hearing upon Jennifer Galloway’s

(“Galloway”) Motion to Quash Subpoenas (Doc. 1); Galloway’s Amended Motion to Quash

Subpoenas (Doc. 3); Matt Martorello’s (“Martorello”) Motion to Transfer Subpoena-Related

Motion to Issuing Court (Doc. 8); Dowin Coffy, Felix Gillison, Jr., George Hengle, Gloria

Turnage, and Lula Williams’ (“Respondents”) Motion to Transfer Galloway’s Amended

Motion to Quash Subpoenas (Doc. 9); and the respective responses thereto (Docs. 6, 11, 16,

20). These motions arise out of the matter of Williams, et al. v. Big Picture Loans, LLC, et al.,

No. 3:17-cv-00461-REP-RCY (E.D. Va. filed June 22, 2017) (“Williams”), in which the

plaintiffs allege that consumer-lending entities owned by the Lac Vieux Desert Band of Lake

Superior Chippewa Indians (the “Tribe”) provided loans to them in violation of Virginia’s usury

law. Essentially, the entities in Williams argued a lack of jurisdiction on the basis that they

came within the sovereign immunity of the Tribe, an argument rejected by Senior United States

District Judge Robert E. Payne, the presiding judge in the United States District Court for the

Eastern District of Virginia (“Eastern District of Virginia”) (Doc. 4, Ex. A). The appeal of

Judge Payne’s finding that sovereign immunity did not apply to the entities remains pending

before the United States Court of Appeals for the Fourth Circuit. Lula Williams, et al. v. Big
Picture Loans, LLC, et al., Case No. 18-1827 (4th Cir. filed July 23, 2018). Given the appeal,

Judge Payne concluded that his authority to entertain matters as to the entities was divested

upon appeal but that the claims by the plaintiffs in that action, Respondents herein, could

proceed against Martorello, a named defendant in that action.

       The subpoenas at issue in this matter pertain to Galloway, an attorney practicing in

Tampa, Florida, who provided some form of compliance consulting or legal services to entities

involved in Williams. By the motions to quash, Galloway seeks to quash the subpoenas served

upon her by Martorello and by Respondents requesting the production of documents,

information, or objects or inspection of a premises and requesting testimony at a deposition

regarding Williams. Specifically, Galloway contends that she is immune from suit under a

theory of tribal sovereign immunity in her role as outside counsel to the entities and that the

subpoenas are unduly burdensome as they seek to circumvent traditional discovery and

limitations set forth by the Eastern District of Virginia, especially given the pending appeal to

the Fourth Circuit, and as they set forth requests overbroad in their number, breadth of

categories, and temporal scope (Docs. 1 & 3). Martorello responded in opposition, arguing

that Galloway’s work for the entities involved compliance consulting rather than legal advice

such that no privilege applies, the Tribe’s sovereign immunity was not applicable to Galloway’s

work post-2016, and the subpoena did not impose an undue burden on Galloway (Doc. 6).

According to Martorello, the information requested from Galloway is relevant to various issues

in Williams, including which entity controls the Tribe’s lending operations and Martorello’s

involvement with the Tribe’s lending operations.          Respondents likewise responded in

opposition, arguing that Galloway lacked standing to assert any claim of tribal sovereign

immunity, tribal sovereign immunity did not apply to documents in the possession of non-tribal

third parties, the Eastern District of Virginia has not been divested of jurisdiction and the



                                               2
defendants’ motions to stay in that court have been denied as moot, and Galloway failed to

satisfy her burden that responding to the subpoena qualifies as unduly burdensome (Doc. 11).

Furthermore, Respondents contend that one of the reasons they seek information from

Galloway relates to Martorello’s assertion of “good faith” as a defense based, in part, upon non-

privileged information provided by several attorneys, including Galloway (Doc. 9, at 4-5).

       With their motions to transfer, Martorello and Respondents seek to transfer the issues

relating to the subpoenas back to the Eastern District of Virginia – the court where the

underlying action is pending and thus the court that issued the subpoenas – for consideration

by Judge Payne (Docs. 8 & 9). In doing so, they contend that Judge Payne already considered

and decided the issue relating to sovereign immunity at the heart of Galloway’s motions to

quash, the Eastern District of Virginia possesses superior familiarity with the underlying issues

and relevance of Galloway’s document production and deposition testimony, transfer would

promote judicial economy and consistency, and the factors favoring transfer outweigh

Galloway’s interest in obtaining local resolution of the motions to quash. In response, Galloway

argues that the Eastern District of Virginia has not ruled on the issues presented by her motions

to quash, the issues she presents cannot arise in many districts, the Eastern District of Virginia’s

familiarity with the underlying litigation does not constitute an exceptional circumstance

warranting transfer, and the burden that a transfer would impose on her outweighs any

exceptional circumstances identified by Martorello or the Respondents (Docs. 16 & 20).

       Under Rule 45, Federal Rules of Civil Procedure, a court for the district where subpoena

compliance is required may quash or modify a subpoena upon timely motion. Fed. R. Civ. P.

45(d)(3). Rule 45 authorizes transfer of a subpoena-related motion from the court where

compliance is required to the issuing court, however, “if the person subject to the subpoena




                                                 3
consents of if the court finds exceptional circumstances.” Fed. R. Civ. P. 45(f). Although Rule

45 does not define “exceptional circumstances,” the Advisory Committee explained:

       The prime concern should be avoiding burdens on local nonparties subject to
       subpoenas, and it should not be assumed that the issuing court is in a superior
       position to resolve subpoena-related motions. In some circumstances, however,
       transfer may be warranted in order to avoid disrupting the issuing court’s
       management of the underlying litigation, as when that court has already ruled on
       issues presented by the motion or the same issues are likely to arise in discovery
       in many districts. Transfer is appropriate only if such interests outweigh the
       interests of the nonparty served with the subpoena in obtaining local resolution
       of the motion.

Fed. R. Civ. P. 45(f) advisory committee’s note to 2013 amendment. Accordingly, the

proponent of transfer bears the burden of demonstrating the existence of exceptional

circumstances. Fed. R. Civ. P. 45(f) advisory committee’s note to 2013 amendment.

       Here, as articulated more fully during the hearing, Martorello and Respondents

established that exceptional circumstances exist, thus warranting transfer of the issues to the

Eastern District of Virginia. Namely, Williams is a fractured case involving matters currently

proceeding or previously proceeding in multiple district courts throughout the country,

including the Northern District of California, District of South Carolina, Western District of

Michigan, District of Puerto Rico, District of Arizona, and another division in the Eastern

District of Virginia (see Doc. 6, Ex. 1; Doc. 8, at n.1 & Ex. 1-5). Upon consideration of similar

motions related to subpoenas served in connection with Williams, several district courts

transferred the matter to the Eastern District of Virginia for Senior United States District Judge

Robert E. Payne’s consideration (Doc. 8, Exs. 1-3, 5). After transfer, Judge Payne ruled upon

issues related to the permissibility and scope of depositions of non-parties in the context of and

related to the issues in Williams (Doc. 18, Ex. 1-2). Judge Payne also indicated his willingness




                                                4
to resolve all discovery disputes related to Williams to ensure consistency (Doc. 8, Ex. 6). 1 In

fact, one of Galloway’s primary arguments in support of quashing the subpoenas is that she

remains immune from suit under the same theory of sovereign immunity as the entities in

Williams. Judge Payne addressed the issue of sovereign immunity repeatedly throughout the

progression of Williams and continues to address the issue of whether any viable claims of

sovereign immunity will foreclose any of the requested discovery when considering similar

motions related to quashing subpoenas (Doc. 8, Ex. 7, at 6-7; Doc. 18, Ex. 1 & 2). Accordingly,

given the exceptional circumstances outlined above, the balance of interests weighs in favor of

transferring this matter to the Eastern District of Virginia. For the foregoing reasons, therefore,

it is hereby

        ORDERED:

        1. Mortorello’s Motion to Transfer Subpoena-Related Motion to Issuing Court (Doc.

8) is GRANTED.

        2. Respondents’ Motion to Transfer Galloway’s Amended Motion to Quash Subpoenas

(Doc. 9) is GRANTED.

        3. The Clerk is directed to (1) transfer this case to the Eastern District of Virginia for

consideration of Galloway’s motions to quash (Docs. 1 & 3) in the pending matter of Williams

v. Big Picture Loans, LLC, Case No. 3:17-cv-461-REP-RCY (E.D. Va.); (2) terminate the

pending motions to quash (Docs. 1 & 3); and (3) close this case.




1
  Indeed, as Galloway conceded, inconsistent rulings already occurred (see, e.g., Doc. 6, Ex.
1), thereby lending support for Martorello’s and Respondents’ arguments in favor of transfer.



                                                5
      DONE AND ORDERED in Tampa, Florida, on this 21st day of February, 2019.




cc:   Counsel of Record




                                        6
